 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDStandard Auto Body,Inc.andDistrict No. 9, Inter-national Association of Machinists and AerospaceWorkers,AFL-CIO. Case 14-CA-4427May 21, 1968DECISION AND ORDERMEMBERS FANNING,JENKINS, AND ZAGORIAOn February 23, 1968, Trial Examiner Jerry B.Stone issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.He also found that the Respondent had notengaged in certain other unfair labor practices al-leged in the complaint and recommended that suchallegations be dismissed. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and herebyadopts the findings,' conclusions,2 and recommen-dations of the Trial Examiner, as amended hereinwith respect to remedy.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner asmodified below, and orders that Respondent, Stan-dard Auto Body, Inc., St. Louis, Missouri, its of-ficers, agents, successors, and assigns, shall take the'Since, in the absence of exceptionsthereto, weare adoptingpro forma,the Trial Examiner's finding that Respondent did not violate Section8(a)( I) by grantinga wage increase,we find it unnecessaryto pass uponthe validity of the Trial Examiner's reasoning as to Respondent's purpose ingranting said increase.In adopting the TrialExaminer's conclusionthat Cassidy is nota super-visor, we rely solely on his finding that the evidenceis insufficient toestablishthathe is a supervisor within the meaning of the Act Accordingly,we find it unnecessary to decide upon the applicability of theMontgomeryWarddoctrine if Cassidy were a supervisor SeeMontgomery Ward & Coin-pany, Inc , 115 NLRB 645action set forth in the Trial Examiner's Recom-mended Order, as herein modified:1.Delete subparagraph (b) from paragraph 2,the present subparagraphs (c), (d), (e), and (f),being relettered as (b), (c), (d), and (e), respec-tively.2.Amend the Trial Examiner's proposed noticeby deleting the last paragraph.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Trial Examiner: This proceed-ing,under Section 10(b) of the National LaborRelations Act, as amended, was tried pursuant todue notice on December 11, 1967, at St. Louis,Missouri.The charge was filed on August 28, 1967. Thecomplaint in this matter was issued on October 6,1967.The issues in this proceeding are (1) whether theRespondent engaged in certain acts that constitutedinterference, restraint, and coercion concerningemployees' rights to have collective bargaining, (2)whether the Respondent has violated a collective-bargaining obligation, and (3) whether George Cas-sidy is a supervisor within the meaning of the Act.In short, the main question is whether the Respon-dent has violated Section 8(a)(1) and (5) of theAct. The mainissues arewhether the Respondenthad an obligation to bargain with the Union, recog-nized the Union, and then illegally revoked itsrecognition of the Union.All parties were afforded full opportunity to par-ticipate in the proceeding, and the General Counseland the Respondent filed briefs which have beenconsidered.Upon the entire record in the case and from myobservation of witnesses, I hereby make the follow-ing:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYER'Standard Auto Body, Inc., the Respondent, is,and has been at all times material herein, a cor-poration duly organized under, and existing by vir-tue of, the laws of the State of Missouri. At alltimesmaterial herein the Respondent has main-tained its office and place of business at 6907 PageBoulevard, St. Louis, Missouri. The Respondent is,and has been at all times material herein, engagedin the business of providing and performing au-tomobile body repair services and related services.During the year ending December 31, 1966, whichperiod is representative of its operations during all'The factsare based upon the pleadings and admissions therein.171 NLRB No. 91 STANDARDAUTOBODY, INC.times material herein, Respondent, in the courseand conduct of its business operations, derived agross revenue in excess of $260,000 of which in ex-cess of $15,000 was derived from the performanceof services for other businesses and commercialestablishments.During the year ending December 31, 1966,which period is representative of its operations dur-ing all times material herein, Respondent, in thecourse and conduct of its business operations,purchased and caused to be transported anddelivered at its St. Louis, Missouri, place of busi-ness, automobile body, suspension, and drive parts,and supplies and related products, and other goodsand materials valued in excess of $90,000 of whichgoods and materials valued in excess of $50,000were transported and delivered to said place ofbusiness in St. Louis, Missouri, and received fromother enterprises located in the State of Missouri,each of which other enterprises had received thesaid goods and materials delivered to Missouridirectly from points located outside the State ofMissouri.As conceded by the Respondent, andbased upon the foregoing, it is concluded and foundthat Standard Auto Body, Inc., the Respondent, isnow, and has been at all material times herein, anemployer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.II.THE LABORORGANIZATION INVOLVED2DistrictNo. 9, InternationalAssociationofMachinistsand Aerospace Workers, AFL-CIO, is,and has been at all times material herein,a labororganizationwithinthe meaningof Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. Preliminary Issues1.Supervisory statusThe pleadings establish that the following personsare supervisors and agents of the Respondentwithin themeaningof Section 2(11) of the Act,and occupy the positions indicated: James C. Spill-man, vice president, and Kermit Gibson, secretary-treasurer.The parties are in dispute as to the status ofGeorge Cassidy who admittedly holds the positionof shop foreman. The Respondent contends further,however, that the evidence establishes that Cas-sidy's duties and status were changed on or aboutJuly 5, 1967, as a result of a union-company discus-sion.With respect to the evidence relating to theunion and company discussion of Cassidy on July 5,1967, suffice it to say that it constituted a discus-629sion of whether the parties should consider Cassidyin the bargaining unit and whether Cassidy shouldhave to join the Union. Cassidy credibly and clearlytestified to the effect that hisdutiesdid not changethereafter. The parties' determination of what anemployee's or supervisor's duties mean in term ofstatus is not controlling. This is an issue of evidenceand law and is determined accordingly.As I see the evidence, the issue of Cassidy'sstatus narrows to one of whether the evidencereveals that Cassidy had (1) the authority to makejob assignments, (2) the authority to effectivelyrecommend raises or similar action, or (3) theauthority to responsibly direct the work of em-ployees.The evidence relating to Cassidy's duties andauthority was the testimony of Cassidy and Spill-man.As to the question of Cassidy's authority to assignwork to employees, there is no evidence to revealthat the Respondent granted Cassidy the authorityto exercise independent judgment in assigning workto employees. Briefly stated, both Cassidy and Spill-man testified to the effect that the job assignmentswere determined by Secretary-Treasurer Gibsonand that Cassidy merely relayed the message of as-signment to the employees involved. Cassidytestified to the effect that 90 percent of the timeGibson wrote the assignment on the job order. Cas-sidy testified to the effect that approximately 10percent of the time the assignments were not listedon the job sheet but that he then assigned the firstman who became available. In my opinion the lattertype assignment does not reveal an assignmentrequiring the exercise of independent judgment.Cassidy also testified to the effect that at timesemergencies came up necessitating reassignment ofemployees, that on such occasions Gibson wouldquestion him as to who was about to finish a 'oband would then tell him to pull a certain man off ofa job for the emergency job.Considering all of the evidence and the forego-ing, I conclude and find that the evidence fails toestablish that Cassidy has the authority to make jobassignmentswith the exercise of independentjudgment.As to the question of Cassidy's authority to effec-tively recommend raises and similar actions, I findno evidence to reveal that the Respondent hasgranted to Cassidy the authority to effectivelyrecommend raises and similar actions. Spillman'stestimony was to the effect that the Respondenthad not granted Cassidy the authority to effectivelyrecommend raises or other actions. Spillman didtestify to the effect that he gave great weight toCassidy's recommendations and that Cassidy'srecommendations were substantially effective. Thequestion is essentially one of grant of authority.IThe factsare based upon the pleadings and admissionsthereto 630DECISIONSOF NATIONALLABOR RELATIONS BOARDConsidering all of the foregoing, I conclude andfind that the evidence is insufficient to reveal thatthe Respondent has granted Cassidy authority to ef-fectively recommend raises or other action.As to the question of whether the Respondenthas granted Cassidy authority to responsibly directthe work of employees, it suffices to say that theevidence is insufficient to reveal that Cassidy doesmore than relay instructions and help carry outwork.3Considering all of the foregoing, I conclude andfind that the evidence is insufficient to reveal thatthe Respondent had granted authority to Cassidy toresponsibly direct the work of the employees in-volved with the exercise of independent judgment.Considering all of the foregoing, I conclude andfind that the evidence is insufficient to establishCassidy is a supervisor within the meaning of theAct.2.The appropriate bargaining unit involvedThe pleadings establish, and I conclude and findtherefrom, that the following employees of Respon-dent constitute an appropriate unit for purposes ofcollective bargaining within the meaning of Section9(b) of the Act.All employees employed at Respondent's St.Louis,Missouri, place of business, excludingofficeclericalemployees, professional em-ployees, guards and supervisors as defined inthe Act.3.The employees in the appropriate bargainingunit involvedThe parties are in agreement, and I conclude andfind, that the following employees were employeesin the appropriate bargaining unit at all timesmaterial to the issues herein: Curtis,Martin,Hooglen, Perkins, Bell, Groceman, Poteet, andTucker.The parties are in agreement, and I conclude andfind, that Kermit Gibson and James C. Spillmanwere excluded from the appropriate unit as super-visory personnel. The Respondent and the Unionare in agreement, the General Counsel takes noposition, and I conclude and find that Griffin, apart-time janitor, is excluded from the bargainingunit.'The parties are in disagreement as to whetherCassidy is a supervisor or not.As indicated else-where, the evidence preponderates for a findingthat Cassidy is not a supervisor but is a nonsuper-visory employee within the meaning of the Act. IIt is noted that otherwise the evidencereveals Gibson's supervision of 9or 10 employeesThus a finding that Cassidyis not a supervisor does notreveal disproportionate supervision to employeesinvolved'The inclusion or exclusionof Griffin from the bargainingunit, however,would not affectthe ultimate disposition of other issues in this case' Since the parties are in agreement thata majority ofthe employees intherefore conclude and find that Cassidy is in-cluded in the appropriate bargaining unit.4.The majority status of the UnionConsidering the parties' understanding at thehearing as to their dispute as to Cassidy's status andtheir stipulation and pleadings with reference toparagraph 7 of the complaint (referring to designa-tion of the Union as collective-bargaining represen-tative), all of the other evidence and a fair in-ference therefrom, I conclude and find that on orbefore June 30, 1967, a majority of the employeesof Respondent in the appropriate bargaining unit,described previously, designated or selected theUnion as their representative for the purposes ofcollective bargaining with the Respondent by sign-ingmembership application cards so designatingthe Union .55.The Union's status as exclusive representativebargaining agentThe pleadings, stipulations, and undisputed credi-ble evidence clearly establish that on June 30 andJuly 3 and 5, 1967, the Union requested theRespondent to bargain collectively with respect torates of pay, wages, hours of employment, andother terms and conditions of employment as theexclusive collective-bargaining representative of allthe employees of the Respondent in the agreed andfound appropriate bargaining unit.On July 5, 1967, the Respondent and the Unionmet to discuss the question of recognition and bar-gaining.At this meeting the Respondent agreed torecognize the Union as bargaining representative ofthe employees involved. The parties also agreed ineffect to operate on the basis of the Union's area-wide contract until July 31, 1967, at which time anew areawide contract would become effective.There was some discussion and agreement as tocertain wages of individual employees, as to a cer-tain starting time for one employee, and as to thestatus of Cassidy. The Respondent also executed anagreementas to a pension trust plan.The Respondent contests the status of the Unionas representing a majority of its employees in theappropriate bargaining unit. No evidence pertainingto the securing of the authorization for representa-tion from employees by the Union was offered intoevidence excepting the pleadings, stipulations, andthe testimony relating to Cassidy's joining theUnion. There was some evidence introduced intothe record relating to statements made to Respon-dent and to a document signed by some employeesthe unit had so designated the Union, including or excluding Cassidy fromsaid unit, it is clear that at least five employees had designated the Union asof June 30, 1967 If Cassidy is not included in the bargaining unit, there areeight employees in such unit The effect of the pleadings,stipulations, andagreement has to mean therefore that at least five of the eight employeeshad so designated the Union as collective-bargaining representative STANDARDAUTOBODY, INC.indicating dissatisfactionwith the Union. The latterevidence pertained to events on July 6 and 7, 1967.Such evidence is hearsay and is not reliable todeterminethe validity of the authorizations forrepresentation in existenceon July 5, 1967.Thus the evidence shows that on July 5, 1967,the Respondent signed an agreement recognizingthe Union, and agreed to abide with the areawidecontract as modified by certain wage agreements.There is a presumption of regularity to the effectthat the agreement of recognition of the Union is avalid agreement and that therefore the Union infact represented an uncoerced majority of the em-ployees involved. It is also noted that there is a pre-sumptionof regularitywhich attaches to thespecificauthorization for representation cards'signedby the employees involved. Thus it is clearthat the evidence supports a finding, and I so find,that at least five employees in the bargaining unithad freely executed cards designating the Union ascollective-bargaining representativeof the em-ployees in the appropriate collective-bargainingunit prior to the time that the Respondent recog-nized the Union, and signed an agreement to sucheffect, as the collective-bargaining agent of the em-ployees in said appropriate bargaining unit.'Considering all of the foregoing, I conclude andfind that on July 5, 1967, the Union became theestablished exclusive collective-bargaining agent ofthe employees in the appropriate bargaining unit in-volved herein.B.The Refusal To BargainOn July 7, 1967, the Respondent sent to theUnion a letter setting forth in effect that it wasrevoking its previous recognition of the Union. TheRespondent thereafter has failed and refused torecognize or to bargainwith the Union. TheRespondent has also failed and refused to makepayments into the pension trust fund as per itsagreementthereto.'On July 10, 1967, the Unionagainrequested bar-gaining by the Respondent. As indicated previously,the Respondent, on and after July 7, 1967, hasrefused to recognize and to bargain with the Unionas collective-bargaining representative of the em-ployees in the appropriate collective-bargainingunit.On August 21 the Respondent posted a notice ofa wage increase and on August 24 increased thewages of its employees. The Respondent's wage in-crease was granted without prior notice to or con-sultation with the Union."The pleadingsand stipulationsrevealthat the membershipcards in ef-fect so designatedthe Unionas bargaining representativeof employees in-volved'This computation of at least five employees so designatingthe Union,as indicatedpreviously,does not includeCassidy as one of said employeesConsequently,even assuming thatCassidy'sbecominga union member wascoercive in nature, suchwouldhave no affecton the validity of the designa-tion of the Union as collective bargaining representativeby the other em-631On August24, 1967,the Union again requestedbargainingby theRespondent.Again,as indicatedpreviously,it is noted that the Respondent, on andafterJuly 7,1967, and to date,has refused torecognize and to bargain with the Union as collec-tive-bargaining representative of the employees inthe appropriate collective-bargaining unit.The General Counsel contends that the Unionwas the majority representative of the employeesinvolved onJuly 5,1967, and that by virtue ofRespondent's recognition of the Union as such theRespondent was obligated to continue to honor theUnion's status for a reasonable period of time, re-gardless of whether or not the Union lost its ma ori-ty status or whether the Respondent in good faithso believed.The General Counsel therefore con-tends that the Respondent,by its act of withdraw-ing onJuly 7,1967, recognition of the Union as thecollective-bargaining agent of the employees in theappropriate unit, by its continued refusal to bargainthereafter,and by its unilateral grant of a wage in-crease to employees as of August24, 1967,has vio-lated Section 8(a)(5) of the Act.The Respondent contends that(1) the Union infact was not the freely selected majority representa-tive of the employees involved prior to Respon-dent's July 5,1967, recognition of the Union as col-lective-bargaining representative of the employeesinvolved,(2) its actions in withdrawal of recogni-tion of the Union and refusal to bargain with theUnion afterJuly 7,1967, and its unilateral grant ofa wage increase were undertaken with a good-faithdoubt as ofJuly 7,1967, and(3) the Unionrepresented a majority of the employees involved,either onJuly 5 or 7,1967, and thereafter.The Respondent contends that it relied in goodfaith on facts relating to employee statements to theEmployer and to a document prepared and circu-lated among the employees involved and signed byfive of the employees.The Respondent contendsthat it,in good faith,doubted the Union'smajoritystatus and therefore it was not obligated to bargainwith the Union.I find merit in the General Counsel's contentionsand conversely lack of merit in the Respondent'scontentions.Considering the foregoing and all of theevidence,Iconclude and find that the facts clearlyreveal that the Union was the representative of anuncoerced majority of the employees in the ap-propriate bargaining unit on July 5, 1967, whenRespondent recognized the Union as the exclusivecollective-bargainingagentof said employees.Respondent's act of recognition of the Union atployees and would not affect the validity of the recognition agreement"On the same date the Respondent filed an RM petition concerning theemployees in the appropriate bargaining unit(14-RM-326) Thispetitionwas dismissed by the Regional Director,by letter, onJuly 19, 1967 TheRegional Director set forth in effect that,since the Employer had recog-nized the Union, a reasonable time must be afforded the parties fornegotiating a labor agreement 632DECISIONSOF NATIONAL LABORRELATIONS BOARDthat point constituted the clear establishment of theUnion as the recognized statutory bargaining agentof the employees in the appropriate bargaining unitand the clear establishment of a bargaining rela-tionship.Once such a bargaining relationship hascommenced, it must be permitted to exist and func-tion for a reasonable period on which it can begivena fair chance to succeed.' The Respondent,having recognized the majority-designated Union asthe exclusive bargaining representative of the em-ployees in the appropriate bargaining unit, and hav-ing entered into a bargaining relationship with saidUnion, was obligated to continue such bargainingrelationship for a reasonable period of time inwhich it could be given a fair chance to succeed.The Respondent's motivation in its revocation ofrecognition ad refusal to bargain thereafter is notmaterial.'oConsidering all of the evidence and the forego-ing, I conclude and find that the Respondent as ofJuly 7, 1967, the date of its revocation of recogni-tion of the Union as exclusive collective-bargainingagentof the employees in the appropriate bargain-ing unitand the commencement of its refusal torecognizeand bargain with the Union, had not af-forded the bargaining relationship (July 5 to 7,1967) a reasonable period of time in which it couldbe given a fair chance to succeed. Accordingly, Iconclude and find that the Respondent, by its revo-cation of its recognition of the Union as collective-bargainingagent of the employees in the ap-propriate bargaining unit on July 7, 1967, and by itsrefusal to bargain with the Union thereafter, en-gagedin conduct violative of Section 8(a)(5) and(1) of the Act.Considering the foregoing and the continuationof the Respondent to refuse to bargain with theUnion after July 7, 1967, it follows that the bar-gaining relationship established on July 5, 1967,had not had a reasonable period of time withinwhich it could be given a fair chance to succeedwhen the Respondent unilaterally granted a wageincreaseto the employees involved on August 24,1967.Accordingly, I conclude and find that theRespondent, by such conduct, engaged in conductviolative of Section 8(a)(5) and (1) of the Act."C. Alleged Interference, Restraint, and Coercion1.The alleged violative conduct of CassidyThe General Counsel alleges that "on or aboutJuly 6, 1967, George Cassidy, at Respondent's"SeeSanClemente Publishing Corporation,167 NLRB 6,Universal GearService Corporation,157 NLRB 1169, Sonora SundrySales, Inc, dlblaValue Giant,161 NLRB676,MontgomeryWard & Company, Inc, 162NLRB 294,Franks Bros Company v N L R B ,321 U S 702, 705 It isnoted that all of the facts, including the facts relating to Respondent's con-duct in closing its shop in face of the Union's demand several days beforeJuly 5, 1967, are sufficient to support a finding that Respondent had aplace of business, interrogated an employee regard-ing the preparation of a letter of resignation fromthe Union." The General Counsel also alleges that"on or about July 7, 1967, George Cassidyprepared a letter of resignation from the Union andcirculated such letter for signature among em-ployees at Respondent's place of business."As previously set forth in this Decision, the prooffails to establish that Cassidy is a supervisor of theRespondent withinthemeaningof the Act. Theevidence is also lacking to establish that theRespondent instructed or had Cassidyto engage inthe contended violative conducton itsbehalf.Furthermore the facts reveal circumstances, even ifCassidy were a supervisor, which wouldeliminatethe coercive effect of involvement by Cassidy inconduct of the type alleged.Thus, on July 5, 1967, the Respondent and theUnion, in discussing recognition and the bargainingunit, discussed the status of Cassidy and the practi-cal results of his status. The Respondent apparentlycontended that Cassidy was part ofmanagement.The Union contended that Cassidy was nonsuper-visory and belonged in the bargaining unit. In thisconnection it is noted that the union representa-tives asked questions as to Cassidy's duties. Uponbeing told that he could not hire or fire employees,the union representatives stated that they con-sidered that he should be in the bargaining unit. Inthe discussion the union representatives pointed outtomanagement the problem of grievances beingfiled by employees in the unit if a supervisor en-gaged in unit work. The Respondent discussed itspractical problem of not being able to pay Cassidyas high wages (as Cassidy is now paid) if he couldnot engage in unit work. The parties decided thatCassidy was to be included in the unit and, underthe union-security aspects of the interim agreementand the areawide contract terms, that he wouldhave to become a union member. Cassidy joinedthe Union and Respondent's employees were ad-vised that Cassidy was included in the bargainingunit and would have to be a union member.The Board has stated that:12Statementsmade by a supervisor violatesSection8(a)(1)of the Act when theyreasonably tend to restrain or coerce em-ployees.When a supervisor is included in theunit by agreement of the Union and the Em-ployer and is permitted to vote in the election,the employees obviously regard him as one ofthemselves. Statements made by such a super-visor are not considered by employees to bereasonable basisto believe that the Union represented a majority of theemployees involvedHarbor Carriers of the Port of Ne,, York, etc, 136 NLRB 815, 829The type of conduct involved in this 8(a)(5) violation also is deriva-tively violative of Section8(a)( I) Suchconduct by its very nature inter-feres with the employees' orgam7ational rights under Section 7 of the Act'iMontgomery Ward & Company, Incorporated,115 NLRB 645. See alsoHy Plains Dressed Beef, Inc ,146 NLRB 1253 STANDARD AUTO BODY , INC.633the representations of management, but of afellow employee. Thus they do not tend to in-timidate employees. For that reason, the Boardhas generally refused to hold an employerresponsible for the antiunion conduct of a su-pervisor included in the unit, in the absence ofevidence that the employer encouraged,authorized, or ratified the supervisor's activi-ties or acted in such manner as to lead em-ployees reasonably to believe that the super-visor was acting for and on behalf of manage-ment.Accordingly, even assuming Cassidy to be a su-pervisor, I would not hold the Respondent responsi-ble for his conduct contended to be violative ofSection 8(a)(1) of the Act in this case.Furthermore, even if the Respondent were to beheldresponsibleforCassidy'sconduct,theevidence does not establish that Cassidy engaged inillegal interrogation on July 6, 1967, within themeaning of Section 8(a)(1) of the Act.The testimony presented on this issue was rathergeneralized in nature and lacking in specificity. Thethrust of the testimony (Perkins and Cassidy) wasto the effect that Cassidy and a group of employeesmet outside the shop and after work on July 6,1967, that the employees and Cassidy discussed theUnion and the fact that they did not want a union,and that Cassidy agreed to draft a letter of resigna-tion for employees to sign. It appears that prior tothe group discussion employee Curtis spoke to Cas-sidy.What occurred is revealed by the followingcredited excerpts from Cassidy's testimony:Q.Will you tell us what that conversationwas, please?A. The first man that came to me was Mr.Curtiss. He came to me and told me he didn'twant any part of this thing, he wanted out of it,he didn't want any part of it. He had no part ofthe men getting together and one thing that hedidn't want was the union in that shop. He wasthe first man.Q.What did you say?A.What could I say' I had joined the union.Iasked him what his reason was, and I can tellyou what his reason was, if you want that.Q. Yes.A. He works at home in the evenings on hisown.Q. You talked to him alone?A. At first, yes, sir.Q.What do you mean at first?A.Well, he was in the group later in theevening after working hours, which was infront of the shop on the evening of the 6thConsidering all of the foregoing, even assumingRespondent's responsibility for Cassidy's conduct, Iconclude and find that such interrogation under thecircumstances did not constitute violative conductwithin the meaning of Section 8(a)( I) of the Act.The facts are clear that after the group meetingon July 6, 1967, Cassidy prepared a document forthe employees to sign indicating they wished toresign from the Union and also indicating to someextent alleged reasons for such resignations. OnJuly 7, 1967, Cassidy took the prepared documentto the shop and told Griffin, the janitor, about thedocument. Griffin asked Cassidy whether he (Grif-fin)could sign the document. Cassidy gave thedocument to Griffin and the latter signed the docu-ment. Cassidy then put the document in his car,later told other employees where the documentwas. A number of employees signed the document.Early that morning Cassidy told Vice PresidentSpillman about the document and asked about anattorney or some one he could talk to. Spillmantold Cassidy that he was getting in touch with an at-torney.After a number of employees had signedthe document, Cassidy turned the document overto Spillman for the attorney's use.As indicated before, I conclude and find that theRespondent is not to be held responsible for Cas-sidy's conduct in the preparation of the documentreferred to and the obtaining of employees' signa-tures thereto. Accordingly, I conclude and find thatthe evidence does not reveal violative conduct onthepartof the Respondent, as alleged, withreference to the preparation and circulation of thedocument of resignation from the Union.The General Counsel also alleges that "on oraboutAugust 24, 1967, Respondent granted ageneral wage increase to its employees for the pur-pose of discouraging their union activities." As in-dicated previously, the Respondent's granting ofthe wage increase to the employees involved hasbeen found to be violative of Section 8(a)(5) andderivatively violative of Section 8(a)( I ). The issueraised by the separate pleading referred to is merelyas to the "purpose" of the grant of the generalwage increase.There is no direct evidence or testimony as to the"purpose" of the granting of the general wage in-crease to employees. The General Counsel ap-parently relies on a contention that an inferenceshould be drawn from all the facts relating toRespondent'srefusal-to-bargainactivities,described previously, that the purpose for thegranting of the general wage increase was todiscourage the employees' union activities. TheRespondent apparently relies on a contention thatan inference should be drawn from the facts relat-ing to an areawide wage increase that the purposeof the wage increase was to keep in line with areawages.Spillman, Respondent's vice president, crediblytestified to the August 24, 1967, wage increase as isrevealed by the following credited excerpts from histestimony:Q (By Mr. Dexter) Will you tell us whenyou granted those wage increases? 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER: He already answered that.It is August 24.A. Yes, they were granted August 24; it wasin the paycheck of August 28.Q. (By Mr. Dexter) How much were thoseincreases, if you recall?A. The increases were-my shop at the timewas a flat rate of six dollars and a half perhour. The shop-Q. (Interrupting)That was the rate youcharged?A. That was the rate the shop charged. Theflat rate was increased areawide by all dealersand major independents to-well, actually a halfdollar an hour. Mine went to seven dollars anhour. The general increase was a half dollarper... hour.Mine was raisedfromsix and a halfto seven dollars.Now inthe past the flat rate commissionman receivedhalf of anyflat rate that wecharged, therefore,they received an increaseof twenty-five cents an hour.Q. Andthe flat rate men who were not oncommission,how about them?A. They alsoreceived a raise along with theflat rate men.They eachreceived twenty centsan hour.Considering all of the facts,Iam convinced andconclude and find that the evidence preponderatesfor a finding that an inference should be drawn, andIdraw such an inference,that the purpose of thewage increase was to keep wages in line with areawages and not for the purpose of discouragingunion activity among the employeesinvolved." Ac-cordingly,Iconclude and find that the alleged il-legal purpose has not been established.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with theoperations of the Respondent described in sectionI,above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engagedin unfair labor practices, it will be recommended" It is difficult to ascertain from General Counsel's brief whether he wascontinuingin his brief anargumentthat the facts supported a finding of theillegal "purpose" alleged In any event the cases cited by the GeneralCounselas supporting an 8(d)( I) violation finding with respect to thethat Respondentcease anddesist therefrom, andtake certain affirmative action to effectuate the pol-icies of the Act.Ithas been found that the Respondent hasrefused to bargain collectively with the Union asthe exclusive representative of the employees in theappropriate unit. It is clear from the facts in thiscasethatas a resultof the Respondent's conduct inrefusing to bargain with the Union, the employeesin the appropriate bargaining unit have sufferedlosses.Thus the employees have suffered loss ofbenefits from the Respondent's failure to honor thepension plan agreed to. The parties, in their July 5,1967, interim agreement, agreed to wage increasesfor certain employees for the period July 1 through31, 1967. It appears that as a result of the revoca-tion of recognition of the Union that such increaseswere not realized. It will therefore be recom-mended that the Respondent be ordered to abideby the terms of the pension plan agreed to on July5, 1967, and make payments to the trustees of theplan equal to the payments required pursuant to thepension planfrom July 1, 1967, to date of com-pliance with this Decision. It will also be recom-mended that the Respondent make such paymentto the employees for whom wage increases hadbeen negotiated as would adjust their pay asreceived with the pay they should have received.It is also clearthat the Respondent's refusal-to-bargainconduct denied to the employees in the ap-propriate bargaining unit the benefit of having anactively recognized statutory bargaining representa-tive.As aresult, the said employees were deniedthe benefit of having negotiations on their behalffor a collective-bargaining agreement to commenceon August 1, 1967, and consequently were deniedthe benefits, if any, from such contract as mighthave been negotiated. It will, therefore, be recom-mended that the Respondent, upon request, bargaincollectivelywith the Union as the exclusive bar-gaining representativeof the employees in thefound appropriate bargaining unit, and, in the eventthatan understandingis reached, embody such un-derstandingin a signed agreement. It shall furtherbe recommended that, if the Union so requests, thewage andsimilar type benefits included in suchcontract be made retroactive in effect to August 1,1967, and that the Respondent make such paymentto employees as may be necessary to adjust theirwages andsimilar benefits as received after August1, 1967, tothe wagesand similar benefits deter-mined by such contract as may be agreed to.Inorder to remedyunfair labor practices,remediesshould be designed toreturn the partiesand individuals involved tothe statusquo that ex-istedprior to the unfair labor practices. Theremedial provisions recommendedare designed tograntingof the wage increase are distinguishable on the facts thereof As-sumingsuch cases to have been offered in support of a contention as topurpose, I find that the facts in the instant case are distinguishable from thefacts in cited case STANDARD AUTO BODY, INC.do so. Therefore, the Respondent's obligation tobargain includes the obligation to commence bar-gaining,upon request,from a position of agreementand tentative agreementas fixed bythe parties onJuly 5, 1967.14CONCLUSIONS OF LAW1.DistrictNo.9, InternationalAssociation ofMachinists and Aerospace Workers, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.2.Standard Auto Body, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.3.All employees employed at Respondent's St.Louis, Missouri, place of business, excluding officeclerical employees, professional employees, guardsand supervisors as defined in the Act, constitute aunit appropriate for the purpose of collective bar-gaining within the meaning of Section9(b) of theAct.4.DistrictNo.9, InternationalAssociation ofMachinists and Aerospace Workers, AFL-CIO, hasbeen since June30, 1967,and was onJuly 5, 1967,and at all times since has been the exclusiverepresentative of all employees in the aforesaid ap-propriate unit for the purpose of collective bargain-ing within the meaning of the Act.5.By refusing on July 7, 1967, and thereafter tobargain collectively with the above-named Union,the Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.6.By interfering with, restraining, and coercingits employees in the exercise of the rights guaran-teed in Section 7 of the Act, the Respondent hasengaged in and is engaging in unfair labor practiceswithin themeaningof Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlaborpractices affecting commerce within themeaningof Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and upon the entire recordin this case,it isrecommended that Respondent,Standard Auto Body, Inc., its officers, agents, suc-cessors, andassigns, shall:1.Cease and desist from:(a)Refusing to recognize or bargain collectivelywithDistrictNo. 9, International Association ofMachinists and Aerospace Workers, AFL-CIO, asthe exclusive representative of all its employees inthe appropriate unit with respect to the rates of" The facts appear to show that the parties were in substantial agreement.as to the contract to be entered into on August1, 1967 It appears that suchagreementwould be based upon the Greater St Louis Agreement to be ef-635pay, wages, hours of employment, and other termsand conditions of employment. The appropriateunit is: "all employees employed at Respondent'sSt. Louis, Missouri, place of business, excluding of-ficeclericalemployees, professional employees,guards and supervisors as defined in the Act."(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of their rights to organize themselves, toform, join, or help unions, to bargain as a groupthrough their chosen representative, to act togetherfor collectivebargainingor other mutual aid or pro-tection, or to refuse to do any or all of these acts,except to the extent that such rights may be af-fected byan agreementrequiring membership in alabororganizationas a condition of employment, asauthorized in Section 8(a)(3) of the Act, asmodified by the Labor-Management Reporting andDisclosure Act of 1959.2.Take the following affirmative action which isdesignedto effectuate the policies of the Act.(a)Upon request, commence bargaining on thebasis setforth in the section of this Decision enti-tled "The Remedy," and bargain collectively withDistrict No. 9, International Association of Machin-ists and Aerospace Workers, AFL-CIO, as the ex-clusivebargainingrepresentative of all its em-ployees in the appropriate bargaining unit,described above, with respect to rates of pay,wages,hours of employment, and other terms andconditions of employment, and, if an agreement isreached, embody such understanding in a signedcontract.(b) If requested by the Union, make the wageand similarbenefit terms of the agreement that maybe reached retroactive in effect to August 1, 1967,and make such payments of money to the em-ployees in the appropriate bargaining unit as maybe necessary to adjust the payments and benefitsreceived by such employees after August 1, 1967,to the paments and benefits entitled to by suchcontract as may be agreed to.(c)Honor and abide by the pension plan agree-mententered into with the Union on July 5, 1967,and make such payments of money to the trusteesof said pension plan as are necessary to bringRespondentinto compliance with the terms of thepension planentered into on July 5, 1967.(d)Make such payments of money to the em-ployees in the appropriate bargaining unit as arenecessary to adjust the pay received by the em-ployees in the said unit to the pay they should havereceived had Respondent abided by and honoredthe collective-bargaining agreement with the Unionentered into on July 5, 1967, and effective fromJuly I to 31, 1967.fective at that time,but with certain modifications as to certain individualemployees' wages 636DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e) Post at its plant in St. Louis, Missouri, copiesof the attached notice marked "Appendix.'"-' Co-pies of said notice, on forms provided by the Re-gional Director for Region 14, shall be posted bythe Respondent after being signed by an authorizedrepresentativeof the Respondent, immediatelyupon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(f)Notify the Regional Director for Region 14,inwriting,within 20 days from the date of thisRecommended Order, what steps the Respondenthas taken to comply herewith.16IT IS FURTHER RECOMMENDED that, excepting forthat conduct found to be violative of Section8(a)(5) and (1) of the Act, such other allegationsas to conduct violative of the Act be dismissed." In the eventthat this Recommended Order be adopted by the Board,the words "a Decision and Order" shall be substituted for the words "aDecision and Recommended Order of a Trial Examiner" to the noticeFurther, the words "National Labor Relations Board" shall be substitutedfor the words "Trial Examiner"in the sentencehaving reference to a find-ing by the Trial Examiner In the further event that the Board's Order beenforced by a Decree of a United States Court of Appeals, the words "aDecree of the United States Court of Appeals Enforcing .in Order" shall hesubstituted for the words "a Decision and Order ";'' In the eventthat thisRecommended Order be adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within10 days from the date of this Order, what steps the Respon-dent has taken to comply herewith "APPENDIXNOTICE TOALL EMPLOYEESPosted pursuant to a Decision and Recom-mended Orderof a TrialExaminer of the NationalLaborRelations Board.After atrial at which all sides had the chance togive evidence,and a finding by the Trial Examinerthat we had violated the NationalLaborRelationsAct, and in order to effectuate the policies of theNational Labor Relations Act, as amended, wehereby notify our employees that:WE WILL NOTrefuse to recognize or to bar-gain collectively with District No. 9, Interna-tionalAssociationofMachinistsandAerospaceWorkers,AFL-CIO,as exclusiverepresentative of our employees in the follow-ing appropriate bargaining unit:All employees employed at our St. Louis,Missouri,place of business, excluding of-fice clerical employees,professional em-ployees,guards and supervisors.WE WILL NOTinterfere with our employees'rights:To organize themselvesTo form,join, or help unionsTo bargainasagroup through arepresentative they chooseTo act together for collective bargainingor other mutual aid or protectionTo refuse to do any or all of these thingsexcept to the extent as such rights may beaffected by a valid union-security agree-ment.WE WILL honor and abide by the pensionplan agreement entered into with the Union onJuly 5, 1967, and make such payments ofmoney to the trustees of said plan as are neces-sary to bring us into compliance with the termsof the pension plan entered into on July 5,1967.WE WILL make such payments of money tothe employees in the appropriate bargainingunit as are necessary to adjust the pay receivedby such employees to the pay they should havereceived had we abided by and honored ourcollective-bargainingagreementwiththeUnion entered into on July 5, 967, and effec-tive from July 1 to 31, 1967.WE WILL, upon request, commence bargain-ing on the basis set forth in the section of thisDecision entitled "The Remedy," and bargaincollectivelywith District No. 9, InternationalAssociation ofMachinists and AerospaceWorkers, AFL-CIO, as the exclusive bargain-ing representative of all our employees in theappropriate bargaining unit, described above,with respect to rates of pay, wages, hours ofemployment, and other terms and conditionsof employment and if an agreement is reachedembody such understanding in a signed con-tract.If requested by the Union, WE WILL makethe wages and similar benefit terms of theagreement that may be reached in such con-tract referred to above, retroactive in effect toAugust 1, 1967, and WE WILL make paymentsof money to the employees in the appropriatebargaining unit as may be necessary to adjustthe wages and benefits received by such em-ployees after August 1, 1967, to the wages andbenefits entitled by such contract as may beagreed to and referred to above.STANDARD AUTO BODY,INC.(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 1040 Boatmen's Bank Building, 314 NorthBroadway, St. Louis, Missouri 63102, Telephone622-4167.